FILED
                            NOT FOR PUBLICATION                             JAN 25 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CHRIS DITTENHAFER,                               No. 10-16909

              Plaintiff - Appellant,             D.C. No. 4:10-cv-01779-PJH

  v.
                                                 MEMORANDUM *
CITIGROUP, also known, as Citibank,

              Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:       LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Chris Dittenhafer appeals pro se from the district court’s judgment granting

defendant’s motion to compel arbitration and dismissing his action alleging

employment discrimination claims under Title VII and the Americans with



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Disabilities Act. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir.

2000), and we affirm.

      The district court properly compelled arbitration of Dittenhafer’s claims

under the Federal Arbitration Act (the “FAA”) and California law because the

arbitration policy in defendant’s employee handbook covered Dittenhafer’s

statutory employment discrimination claims and was not substantively

unconscionable. See id. (federal court’s role under the FAA is limited to

determining whether a valid agreement to arbitrate exists and whether it

encompasses the dispute at issue); see also AT&T Mobility LLC v. Concepcion,

131 S. Ct. 1740, 1746 (2011) (California law requires both procedural and

substantive unconscionability for a court to invalidate an arbitration clause).

      Dittenhafer’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                      10-16909